 



Exhibit 10.2
 
[The Schedules and Exhibits referenced in this Second Amendment to Purchase
Agreement have been omitted pursuant to Item 601(b)(2) of Regulation S-K. Copies
of the omitted Schedules and Exhibits will be provided to the Securities and
Exchange Commission upon its request.]
 
SECOND AMENDMENT TO PURCHASE AGREEMENT
 
THIS SECOND AMENDMENT TO PURCHASE AGREEMENT (this “Second Amendment”) is entered
into as of the 1st day of July, 2007, by and among ADVENT OXEA CAYMAN LTD., a
Cayman Island limited liability company (“Parent Buyer”), OXEA CORPORATION, a
Delaware corporation (“U.S. Buyer”), OXEA HOLDING GMBH, a German limited
liability company (“German Holdco”), OXEA DEUTSCHLAND GMBH, a German limited
liability company (“German Buyer”), OXEA BISHOP, LLC, a Delaware limited
liability company (“Oxea Bishop”), OXEA JAPAN KK, a Japanese business
corporation (“Oxea Japan”), OXEA UK LTD., a United Kingdom limited company
(“Oxea UK”), CELANESE LTD., a Texas limited partnership (“Celanese Ltd.”),
TICONA POLYMERS INC., a Delaware corporation (“Ticona,” and together with
Celanese Ltd., “U.S. Seller”), and CELANESE CHEMICALS EUROPE GMBH, a German
limited liability company (“German Seller”). U.S. Seller and German Seller are
collectively referred to herein as “Sellers” and individually as a “Seller.”
Parent Buyer, U.S. Buyer, German Holdco, German Buyer, Oxea Bishop, Oxea Japan
and Oxea UK are collectively referred to herein as “Buyer”. Buyer, U.S. Seller
and German Seller are collectively referred to herein as the “Parties” and
individually as a “Party.”
 
WHEREAS, certain of the Parties are party to that certain Purchase Agreement
dated as of December 12, 2006, as amended by that certain First Amendment to
Purchase Agreement dated as of February 28, 2007 among all the Parties (as
amended, the “Purchase Agreement”); and
 
WHEREAS, the Parties desire to further amend the Purchase Agreement in
accordance with Section 11(i) thereof as set forth in this Second Amendment.
 
NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, the Parties agree as follows:
 
1. Capitalized Terms. Unless otherwise defined in this Second Amendment, all
capitalized terms used herein shall have the meanings ascribed to such terms in
the Purchase Agreement.
 
2. Non-Solicitation by Buyer. Section 6(c) of the Purchase Agreement is hereby
amended by adding a new subparagraph (vi) after Section 6(c)(v) (and renumbering
subparagraph (vi) as a new subparagraph (vii)) as follows:
 
‘‘(vi) Buyer agrees that during the period commencing on July 1, 2007 and ending
on the third anniversary of the Closing Date, the Buyer (including any
Subsidiary of Parent Buyer) shall not cause, solicit, induce or encourage
employees of Parent or Sellers (or any other Affiliate of Parent) to leave such
employment; provided, however, that this prohibition shall not apply to any such
employee who responds to a public solicitation not targeted directly at such
employee, Parent or the Sellers (or any other Affiliate of Parent).”
 
3. Payments under Natural Gas Contract. Section 6 of the Purchase Agreement is
hereby amended by adding a new subparagraph (p) thereto as follows:
 
‘‘(p) Parent and Sellers acknowledge that Buyer has agreed to credit Seller with
EUR 600,000 as an account receivable in the Working Capital calculation on the
Closing Date Statement, which amount relates to the rebates to be paid to German
Seller under that certain supply agreement (as amended by letter agreement dated
11 February 2007) between German Seller and Infraserv GmbH & Co. Hochst KG
(“IFS”) (the “IFS Supply Agreement”) to supply natural gas to the syngas plant
in Oberhausen (the “IFS Supply Agreement”). According to the IFS Supply
Agreement, German Seller was entitled to the following payments:
 
(a) By 1 April 2007 — EUR 2.0 million plus VAT;
 
(b) By 1 July 2007 — EUR 1.5 million plus VAT; and
 
(c) By 1 February 2008 — EUR 2.0 million plus VAT.





--------------------------------------------------------------------------------



 



Parent and Sellers acknowledge and agree that (i) the IFS Supply Agreement is
deemed assigned from German Seller to German Buyer with economic effect as of
the Closing pursuant to Section 2(a)(v) of the Agreement, (ii) German Buyer is
entitled to all rights of German Seller in and to the aforementioned rebates
(totaling EU5.5M) to be paid to German Seller under the IFS Supply Agreement,
and (iii) Sellers shall notify IFS to pay all such rebates directly to Buyer. In
the event any such rebates are mistakenly paid to Parent or the Sellers, Parent
or Sellers shall promptly pay such amounts over to Buyer.”
 
4. Purchase Agreement Definition. All references in the Purchase Agreement to
“this Agreement” and any other references of similar import shall hereafter
refer to the Purchase Agreement as amended by this Second Amendment.
 
5. Purchase Price Allocation; Closing Date Statement; Final Specified
Deductions. Prior to the date hereof the Parties have finalized the Closing Date
Statement and the Final Specified Deductions (as such terms are defined in the
Purchase Agreement). The Parties agree that the purchase price allocation
attached as Exhibit A hereto shall be the final agreed upon allocation
referenced in Section 2(e) of the Purchase Agreement.
 
6. Counterparts. This Second Amendment may be executed in one or more
counterparts (including by means of facsimile), each of which shall be deemed an
original but all of which together will constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Second Amendment
by facsimile shall be effective as delivery of an originally executed
counterpart to this Agreement.
 
7. Effect of Second Amendment. Except as set forth in this Second Amendment, the
terms and provisions of the Purchase Agreement (a) are hereby ratified and
confirmed, and (b) shall be and remain in full force and effect.
 
BALANCE OF PAGE INTENTIONALLY LEFT BLANK





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
date first above written.
 

     
ADVENT OXEA CAYMAN LTD.
  OXEA DEUTSCHLAND GMBH      
By: 
/s/  Michael J. Ristaino



 
By: 
/s/  Martina Floeel



     
Name: Michael Ristaino



 
Name: Martina Floeel



     
Title: Director



 
Title: Managing Director



      OXEA CORPORATION   OXEA BISHOP, LLC      
By: 
/s/  Robert B. Gengelbach



 
By: 
/s/  Robert B. Gengelbach



     
Name: Robert B. Gengelbach



  Name: Robert B. Gengelbach


     
Title: President



 
Title: President



      OXEA HOLDING GMBH   OXEA JAPAN KK      
By: 
/s/  Cornelius Robertson



 
By: 
/s/  Cornelius Robertson



     
Name: Cornelius Robertson



 
Name: Cornelius Robertson



     
Title: Managing Director



 
Title: Managing Director



          OXEA UK LTD.          
By: 
/s/  Cornelius Robertson



         
Name: Cornelius Robertson



         
Title: Managing Director










--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
date first above written.
 

     
CELANESE LTD.
  CELANESE CHEMICALS EUROPE GMBH
By: Its General Partner, Celanese International Corporation
         
By: 
/s/  Kevin J. Rogan



  By: 
/s/  Michael Reap


     
Name: Kevin J. Rogan



 
Name: Michael Reap



     
Title: Assistant Secretary



 
Title: Attorney-in-Fact



      TICONA POLYMERS INC.          
By: 
/s/  Kevin J. Rogan



         
Name: Kevin J. Rogan



         
Title: Assistant Secretary



   



